*9OPINION.
Maeqtjettb :
The only issue in this proceeding is whether assessment and collection of the deficiency asserted by the respondent in the deficiency letter of March 9, 1926, are barred by the statute of limitations. We are of the opinion that they are not. The evidence shows that the petitioner’s original return was filed on June 9, 1921. On or about June 14, 1922, it filed a supplemental return showing additional tax due thereon. The additional tax arose from the fact that in the original return the petitioner had claimed and taken a specific exemption of $2,000 to which it was not entitled under the Revenue Act of 1921. Since on account of changes or differences in the Revenue Act of 1921 from the Revenue Act of 1918, a larger tax was due from the petitioner than was shown on the original return, the petitioner was required to file a return for the fiscal year in question under the Revenue Act of 1921.
The situation here presented comes squarely within the scope of our decision in John Wanamaker Philadelphia, 8 B. T. A. 864, and on the authority thereof we hold that the statute of limitations did not begin to run against the assessment and collection of the additional tax involved herein until June 14, 1922, and that the deficiency letter having been mailed to the petitioner within four years from that date, assessment and collection are not barred.
Reviewed by the Board.

Judgment will be entered for the respondent.